Contrary to defendant’s contention, the evidence presented was legally sufficient to have enabled the jury to determine *837that the essential elements of the crimes for which defendant was convicted had been established beyond a reasonable doubt, including the fact that defendant was in constructive possession of the drugs in question (see, People v Francis, 172 AD2d 342, 343-344, lv granted 77 NY2d 1003; People v Randolph, 157 AD2d 866, lv denied 75 NY2d 923; People v Lopez, 112 AD2d 739). Moreover, the record reveals that a chain of custody for the drugs was properly established (see, People v Sarmiento, 77 NY2d 976). Defendant’s remaining contentions have been considered and rejected as either unpreserved for review or lacking in merit.
Mikoll, J. P., Yesawich Jr., Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed.